Case: 14-13536     Date Filed: 12/16/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-13536
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:13-cr-00007-DHB-BKE-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

DETRON L. RUSHING,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                               (December 16, 2015)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Thomas C. Rawlings, appointed counsel for Detron Rushing in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that
              Case: 14-13536    Date Filed: 12/16/2015   Page: 2 of 2


counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Rushing’s conviction and

sentence are AFFIRMED.




                                         2